 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODOLFO LIRA,                                      No. 2:18-CV-3074-TLN-DMC-P
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                        Respondent.
17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   mandamus.

20                  Under 28 U.S.C. § 1651(a), all federal courts may issue writs “in aid of their

21   respective jurisdictions. . .” In addition, the district court has original jurisdiction under 28

22   U.S.C. § 1361 to issue writs of mandamus. That jurisdiction is limited, however, to writs of

23   mandamus to “compel an officer or employee of the United States or any agency thereof to

24   perform a duty. . .” 28 U.S.C. § 1361 (emphasis added). It is also well-established that, with very

25   few exceptions specifically outlined by Congress, the federal court cannot issue a writ of

26   mandamus commanding action by a state or its agencies. See e.g. Demos v. U.S. Dist. Court for

27   Eastern Dist. of Wash., 925 F.2d 1160 (9th Cir. 1991). Where the federal court does have

28   jurisdiction to consider a petition for a writ of mandamus, such a writ may not issue unless it is to
                                                         1
 1   enforce an established right by compelling the performance of a corresponding non-discretionary

 2   ministerial act. See Finley v. Chandler, 377 F.2d 548 (9th Cir. 1967).

 3                  In this case, petitioner seeks a writ of mandamus directed to the California

 4   Department of Corrections and Rehabilitation and the Riverside County Superior Court

 5   instructing that his request for resentencing be granted. Mandamus is not appropriate because

 6   petitioner does not seek a writ directed to an employee of the United States or an agency thereof.

 7   Mandamus is also not appropriate because petitioner does not seek an order compelling the

 8   performance of a non-discretionary ministerial act.

 9                  Based on the foregoing, the undersigned recommends that petitioner’s petition for

10   a writ of mandamus be denied.

11                  These findings and recommendations are submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

13   after being served with these findings and recommendations, any party may file written objections

14   with the court. Responses to objections shall be filed within 14 days after service of objections.

15   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

16   Ylst,951 F.2d 1153 (9th Cir. 1991).

17

18

19   Dated: December 10, 2018
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       2
